            Case 2:12-cr-00180-MCE Document 417 Filed 06/17/20 Page 1 of 2


     Timothy E. Warriner (SB#166128)
 1   Attorney at Law
     455 Capitol Mall, Suite 802
 2   Sacramento, CA 95814
     (916) 443-7141
 3
     Attorney for defendant,
 4   Mohammad Nawaz Khan
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                 FOR THE EASTERN DISTSRICT OF CALIFORNIA
10
                              )                   Case No. 2:12-cr-00180 MCE
11   UNITED STATES OF AMERICA,)
                              )                   STIPULATION AND ORDER
12          Plaintiff,        )                   CONTINUING DATE FOR
                              )                   RESENTENCING
13      vs.                   )
                              )
14   MOHAMMAD NAWAZ KHAN, and )
                              )
15   MOHAMMAD ADNAN KHAN,     )
16                Defendants.
17
           Plaintiff, United States of America, by and through its counsel of record, and
18

19
     Defendants, by and through their counsel of record, hereby stipulate as follows:

20   ///
21
     ///
22
     ///
23

24   ///
25
     ///
26

                                              1
            Case 2:12-cr-00180-MCE Document 417 Filed 06/17/20 Page 2 of 2



 1
           The judgment and resentencing date now set for June 25, 2020 be continued

 2   to August 27, 2020 at 10:00 a.m.
 3
     DATED: June 16, 2020                         /s/ Timothy E. Warriner, Attorney for
 4                                                Defendant, Mohammad Nawaz Khan
 5
     DATED: June 16, 2020                         /s/ Robert Wilson, Attorney for
 6                                                Defendant, Mohammad Adnan Khan
 7
     DATED: June 16, 2020                         /s/ Heiko Coppola, Assistant
 8                                                U.S.Attorney
 9

10                                      ORDER
11
           Pursuant to the above stipulation, the judgment and resentencing in this
12
     matter is continued from June 25, 2020 to August 27, 2020 at 10:00 a.m.
13

14         IT IS SO ORDERED.
15
     Dated: June 16, 2020
16

17

18

19

20

21

22

23

24

25

26

                                              2
